Citation Nr: 0614335	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-05 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infections and sinusitis.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to a higher initial evaluation for low back 
pain with degenerative disc disease L4-5 and L5-S1, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2002 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The record now before the Board does not show that the 
veteran appealed the May 2005 denial of service connection 
for right knee disability secondary to service-connected low 
back disability.  Accordingly, that matter is not before the 
Board.  


FINDINGS OF FACT

1.  The veteran does not have chronic otitis media or 
sinusitis.

2.  A right knee disability was clearly and unmistakably 
noted on service enlistment examination.  

3.  Right knee disability did not undergo an increase in 
severity during service.  

4.  The veteran does not have severe lumbar spine limitation 
of motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.  

5.  The veteran does not have ankylosis or forward flexion of 
the spine limited to 30 degrees or less.

6.  The veteran has not had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months.  




CONCLUSIONS OF LAW

1.  Chronic ear infections and sinusitis were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Right knee disability clearly and unmistakably existed 
prior to service and was not aggravated during service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).

3.  The criteria for a disability rating in excess of 20 
percent for low back pain with degenerative disc disease L4-5 
and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Codes 
5243 (2005), 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Ear infections and sinusitis

The veteran has asserted, in essence, that since he had upper 
respiratory infections in service, the ones he has had post-
service should be service-connected.  

In this case, there is evidence that the veteran had upper 
respiratory infections in service and after service.  There 
is also evidence of right ear serous otitis media in service 
in June 1968.  However, the preponderance of the competent 
evidence of record indicates that he does not have a chronic 
ear infection or sinusitis disorder now that is related to 
service.  Instead, the evidence indicates that the post-
service episodes are unrelated to service.  In light of the 
above, service connection is not warranted.  

The medical evidence does not support a relationship between 
the veteran's post-service upper respiratory infections and 
any incident of service.  On the contrary, although bouts of 
otitis media and sinusitis after service are shown in 
treatment records from 1978 to the present, a May 2002 CT 
scan of the paranasal sinuses showed that such sinuses were 
clear and well aerated without evidence of inflammatory 
change, and the impression was that these sinuses were 
normal.  

Additionally, in December 2002, a VA examiner reviewed the 
veteran's claims folder, which has treatment records in it, 
and examined him, and indicated, essentially, that he does 
not have either chronic sinus disease or chronic ear 
infections.  The examiner stated that the physical 
examination of the veteran's tympanic membranes, nose, and 
throat was normal, and that there was no evidence of chronic 
otitis media or chronic sinusitis present.  The examiner 
indicated that chronic sinusitis causes rather remarkable 
changes on the sinus CT which were not evident in the May 
2002 CT, and that chronic otitis media is reflected by 
physical changes in the tympanic membrane associated with 
recurrent ear drainage, and that the veteran did not have 
these changes on either past or current examination.  He 
noted the in-service problems as well as post-service 
reports, the veteran treatment for several bouts of sinus and 
ear infections, and the veteran's self-report of developing 
these problems about twice a year.  

In light of all of this, service connection is not warranted.  
The Board has considered the veteran's occupation and 
employment background in considering his assertions.  
However, the December 2002 VA examination report is more 
probative than the veteran's opinions about chronicity since 
service and linkage to service.  The examiner has had formal 
medical training and accreditation and he made his opinion 
after reviewing the claims folder and examining the veteran, 
taking into account and mentioning radiographic and clinical 
indicia of whether there was chronic ear infection or 
sinusitis disease present.  In light of his opinion, whether 
the veteran received treatment twice post-service before 
April 1978, as he indicated in July 2002, is not 
determinative.


The veteran has argued in February 2003 that the December 
2002 VA examiner's opinion does not stand up to reason, 
citing Dorland's Illustrated Medical Dictionary.  The 
December 2002 report indicates that the veteran does not have 
chronic sinusitis or otitis media, and the fact that there is 
an absence of a current chronic disease is a legitimate 
reason for denying the claim.  The veteran indicates that 
medical records contain notations of chronic sinusitis by 
history, which should support his claim.  However, notation 
by history is not a diagnosis, and does not necessarily 
establish the presence of current disability.  There is an 
assessment of probable persistent sinusitis in December 1998, 
but the VA examination in December 2002 was after this, and 
the examiner specifically indicated the veteran did not have 
chronic sinusitis.  The veteran has indicated that the cause 
of his nasal and ear infections has not been reported.  
However, that does not mean that they were caused by service.  
In October 2002, he argued that there had been more treatment 
in service.  However, the service separation examination, in 
light of the December 2002 examination, is an acceptable 
indication that whatever other ear or sinus problems he had 
in service resolved.  The veteran's argument that there 
should be a diagnosis of chronic sinusitis because there have 
been chronic infections is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Right knee

The veteran argues that his right knee was aggravated by 
service.  

On service entrance examination in February 1968, it was 
noted that he had had a medial meniscectomy in 1964, and 
there was a scar on his right knee.  The presumption of 
soundness does not attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 
25178 (2004).

Since a preexisting right knee disorder was noted upon entry 
into service, the burden falls upon the veteran to establish 
aggravation of the disorder.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  Under 38 U.S.C.A. § 1153, a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the preponderance of the evidence indicates 
that the veteran's right knee disability did not increase in 
severity in service.  In light of this, service connection is 
not warranted.  

There is documented treatment in service, and he also claims 
in October 2002 that there was other treatment in service 
whose records have been lost.  However, at the time of 
treatment in April 1968, the physical examination was 
negative, and he was normal again on service discharge 
examination in December 1970.  The complaints had been of 
pain and stiffness in April 1968, but by the time of the 
December 1970 service discharge examination, his 
musculoskeletal system was normal.  

Moreover, no post-service treatment records within a short 
period after service have been submitted to show that the 
right knee was worse than it had been on service entrance.  
Instead, more than 18 years passed between the service 
discharge and the showing of early right knee arthritis in 
June 1989.  Since arthritis was not manifest within 1 year 
after service, it cannot be presumed service-connected 
pursuant to 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002) and 
38 C.F.R. §§ 3.307, 3.309 (2005).  Moreover, in the interim, 
the September 1976 insurance examination report showing good 
right knee motion and the March 1981 report that the 
veteran's musculoskeletal system was normal are indications 
that there had not been an increase in severity of the knee 
even as of then.  The only notations in March 1981 were of 
the scars from the pre-service medial meniscectomy.  

The April 1986 service examination report is a similar 
indication that, even as of then, there had not been an 
increase in the severity of the pre-service right knee 
disability.  The veteran reported a history of knee trouble, 
but the examiner indicated that although cartilage had been 
removed in 1965, there was no residual.  Also, again, his 
musculoskeletal system was evaluated as normal.  It appears 
that arthritis probably developed after April 1986.  The 
veteran's statements to the effect that his right knee 
disability became worse in service, such as his January 2003 
statement that he has had continued complaints of pain and 
discomfort in his joint from service to the present, are not 
as probative of whether there was a service aggravation as 
the rest of the evidence.  All of his statements to this 
effect are based on recent recollections, with no old 
treatment records supporting them, and in fact, with old 
treatment records actually refuting a service aggravation.  

Evaluation for low back pain with degenerative disc disease 
L4-5 and L5-S1

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent rating criteria were provided to the veteran by the 
RO.  Citations to pertinent authority will be used.  A new 
general rating formula for diseases and injuries of the 
spine, in 38 C.F.R. § 4.71a, is effective from September 26, 
2003.  Moreover, the rating criteria for intervertebral disc 
syndrome were revised to provide for rating this disability 
on the basis of incapacitating episodes, or chronic 
orthopedic and neurological manifestations, effective from 
September 23, 2003.  The changed rating criteria cannot be 
applied earlier than the effective date of the change.  

The normal range of motion of the thoracolumbar spine is, per 
38 C.F.R. § 4.71a, Plate V (2005): 90 degrees forward 
flexion; 30 degrees backward extension; 30 degrees of lateral 
bending to each side; and 30 degrees of lateral rotation to 
each side.  Under the old rating criteria, no more than a 20 
percent rating is warranted because a 40 percent rating 
requires severe limitation of motion of the lumbar spine, 
severe intervertebral disc syndrome, or severe lumbosacral 
strain.  38 C.F.R. §§ 4.71a, Diagnostic Code 5292, 5293, 5295 
(2002).

Severe limitation of motion was not present on VA examination 
in May 2002.  The veteran walked into the office in no 
physical distress and without prosthetic assistance and he 
had a normal gait.  He could flex all the way to 95 degrees 
without any problem.  Although he could only extend to 10 
degrees and then complained of stiffness, his forward flexion 
was complete and his side bending was to 25 degrees 
bilaterally even though he had pain on flexion to both sides.  
Furthermore, he could rotate to 30 degrees even though he had 
pain, and he had no muscle atrophy.

Likewise, the March 2004 examination report was not 
demonstrative of severe limitation of motion.  The veteran 
had an antalgic gait but it was due to right knee pain.  
Otherwise his gait was smooth and fluid and he got into and 
out of the chair and onto the examining table without any 
problems.  The spine had no postural abnormalities and his 
flexion was to 90 degrees, his extension was again to 10 
degrees, his lateral bending was to 20 degrees, and his 
lateral rotation was to 10 degrees.  Like with the earlier 
exam, he had very good flexion and his side bending was only 
moderately limited even though his extension was moderately 
to severely limited.  Moreover, there was only mild 
tenderness of the lumbar spine.

Once again in February 2005, the VA examination showed that 
there was not severe limitation of motion present.  One 
examiner noted that his gait, heel-toe walk, and tandem walk 
were normal and he had bilateral heel calluses.  Another 
examiner indicated that he again had no postural 
abnormalities, and further indicated that he had no fixed 
deformities.  He found no spasm and that his musculature was 
consistent with his body build.  This time extension was to 
15 degrees, left lateral flexion was to 20 degrees, and 
flexion was to 85 degrees, with pain, even though this time, 
right lateral flexion was only to 15 degrees.  As with the 
previous examinations, overall, no more than moderate 
limitation of motion is shown.  The discussion above 
regarding the examinations inherently considers 
38 C.F.R. §§ 4.40, 4.45.  Additionally, regarding this 
examination in particular, the examiner indicated that the 
veteran's lumbar spine range of motion was not additionally 
limited by pain, weakness, fatigability, or lack of endurance 
following repetitive use.  All in all, the evidence 
preponderates against a finding that there is severe 
limitation of motion.  Therefore, under Diagnostic Code 5292, 
a higher rating is not warranted.  

Old Diagnostic Code 5293 requires severe intervertebral disc 
syndrome for a 40 percent rating and such is not present.  
The November 2001 MRI revealed only mild disc space narrowing 
L2-3 and L4-5 and only moderate narrowing of the left 
subarticular recess at L4-5 and mild associated foraminal 
narrowing as well.  Deep tendon reflexes by a chiropractor 
were good.  

On VA examination in May 2002, the veteran essentially 
related that a sudden attack had precipitated the treatment 
in November 2001, and that he had had relief of that attack 
with the treatment, but that the pain started again and that 
he now has pain every day.  However, at the time of the May 
2002 examination, he appeared to be comfortable and he walked 
into the office in no physical distress and without 
prosthetic assistance.  There was only slightly diminished 
sensation in the right thigh, and there was no atrophy of the 
musculature and he was able to stand and take weight on his 
back with no problem and his gait was normal.  His motions 
were what was reported above.

The March 2004 VA examination similarly indicated that he did 
not have severe intervertebral disc syndrome.  The veteran 
indicated that he would have flares to where his pain was 
9/10 daily, but for less than 30 minutes.  He indicated that 
he could walk around when they occurred, and that doing so 
would reduce the pain, and that he did not ever use a back 
brace, cane, or crutch.  His neurological complaints included 
numbness in the 2nd and 3rd right toes and in the 3rd left 
toe, and he denied weakness in his lower extremities.  He 
also indicated that if he had an exacerbation of back pain 
when he was walking, he could continue walking even after he 
had already walked for a mile.  He denied unsteadiness of 
gait or a history of falls.  He stated that his back pain, 
while present daily, did not significantly interfere with his 
walking, getting into and out of bed, or his activities of 
daily living including bathing, toileting, and dressing.  His 
antalgic gait was due to right knee pain and his gait was 
otherwise normal and the other features of his examination 
reported above were also present.  He had a decreased reflex 
at the right knee but the musculature of the lower 
extremities had no evident atrophy, and he had normal 
strength of lower extremity muscles tested.  Furthermore, a 
CT scan revealed all joint spaces preserved except for a left 
sided disc at L4-5 extending into the neural foramina and no 
other abnormalities were evident and there was no evidence of 
central canal stenosis.  

The February 2005 examination reports are yet a further 
indication that severe intervertebral disc syndrome is not 
present.  The motion and ability findings reported above from 
them are noted.  Additionally, his right patellar reflex was 
1+/4+ and his left one and both Achilles reflexes were 2+/4+ 
according to one examiner.  The veteran reported to another 
examiner that he had lower extremity instability, weakness, 
and was unable to determine position on the right, but that 
examiner found lower extremity strength to be 5/5 in the 
muscles tested, and that he had a normal, fluid, and smooth 
gait, and that there was no lower extremity atrophy.  The 
veteran also told him that he had muscle spasm, but the 
examiner indicated that there was none noted on examination.  
The criteria for a rating higher than 20 percent under old 
Diagnostic Code 5293 are not met.  The veteran's assertions 
of a greater degree of impairment are not substantiated and 
the degree of disability more nearly approximates moderate 
intervertebral disc syndrome.  

Lumbosacral strain has not been diagnosed, but if it is 
present, old Diagnostic Code 5295 does not provide a basis 
for a higher rating.  No evidence shows listing of the whole 
spine to the opposite side, and to the contrary, the evidence 
which speaks to this, including most recently the February 
2005 spine examination, indicates that it is not present.  
That examination indicated that there were no postural 
abnormalities of the spine.  No positive Goldthwaite's sign 
is claimed or reported, nor is there marked limitation of 
forward bending in a standing position as reflected by the 
flexion reports mentioned above.  There is still lateral 
motion present, as reflected by the lateral bending findings, 
and there is no abnormal mobility on forced motion.

The new criteria for a higher rating are not met either, 
including when 38 C.F.R. §§ 4.40, 4.45 are considered.  The 
veteran does not have or nearly approximate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, and he does not have ankylosis.  The spine flexions 
reported show he is able to forward flex well beyond 30 
degrees, and ankylosis has not been claimed, diagnosed, or 
reported (in radiographic reports or otherwise), and to the 
contrary, the veteran had a normal spinal contour and no 
fixed deformities on examination as recently as February 2005 
and his motions were what they were.  Therefore, new 
38 C.F.R. § 4.71a's rating formula for diseases and injuries 
of the spine does not benefit him.  Neither does its formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes.  No physician-prescribed bedrest is 
shown.  The veteran reported in October 2002 that he had been 
incapacitated from mid-November 2001 into December 2001 and 
did not return to baseline until January 2002.  However, this 
was before the effective date for the change in the criteria 
and incidentally, bedrest prescribed by a physician, required 
by a Note to the new 38 C.F.R. § 4.71a rating criteria, was 
not shown even then.

The veteran is being compensated from March 19, 2004 for 
diabetic peripheral neuropathy of each lower extremity under 
Diagnostic Code 8620; care must be taken so as not to assign 
separate disability evaluations for the same manifestations 
of neuropathy, see 38 C.F.R. § 4.14.  The evidence does not 
support the assignment of a separate rating under 
38 C.F.R. § 4.124a (2005) for neurological manifestations in 
conjunction with a rating under either old or new rating 
criteria.  On VA examination in March 2004, the veteran had 
5/5 strength and no atrophy in the muscles for which results 
were reported, his gait was normal, and he reported that the 
disability did not interfere with his walking.  The examiner 
added that the veteran's subjective complaints - pain in the 
sacral area, burning parasthesias of both lower extremities, 
urinary frequency and incontinence, and erectile dysfunction 
- were most likely unrelated to the claimed disability of 
degenerative disc disease.  The earlier examination in 2002 
was similar, indicating that a compensable rating under 
38 C.F.R. § 4.124a would not be warranted.  Finally, the 
February 2005 spine examination concluded that the 
parasthesias of the lower extremities were not related to the 
veteran's back condition.

Review of the rating schedule reveals that no other 
diagnostic codes are appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  Nor does there appear to be 
any basis to assign an extraschedular rating.  The veteran is 
working, and neither marked interference with employment nor 
frequent periods of hospitalization is claimed or shown.  
Accordingly, referral for an extraschedular rating per 
38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In April and July 2002 
and March 2005 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
October 2002  and March 2005 supplemental statements of the 
case.

Although the April 2002 letter - prior to the grant of 
service connection for the back disability - and the July 
2002 letter - prior to the August 2002 denial of service 
connection for right knee disability and for chronic otitis 
and sinusitis - were later augmented, this is not prejudicial 
to the veteran in this instance.  Notice was provided prior 
to the last RO adjudication.  Moreover, the veteran has had 
meaningful participation in the claims and appeals 
processing.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  There is no alleged or 
actual prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Likewise, any deficiencies in VA's duties to notify 
or to assist the claimant concerning effective date for an 
increased rating are harmless, as the claim for service 
connection for the back disability was substantiated and the 
appeal for an increased rating has been denied.  Id.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained available service medical 
records, private medical records, and VA medical records and 
examination reports.  

The veteran argued in February 2003 that more development is 
necessary for his claim for service connection for ear 
infections and sinusitis because the VA examiner in December 
2002 did not follow AMIE worksheet guidelines and because the 
cause of his ear infections and sinusitis has not been 
reported.  However, legally sufficient development to render 
a decision on the claim has been performed.  As long as there 
is evidence that indicates that ear infections and sinusitis 
are not related to service, it is not necessary to establish 
the precise or exact cause of these infections.  The veteran 
also argues that the examiner failed to address abnormality 
noted on CT scans.  A review of the December 2000 examination 
report, however, reveals that the examiner did address the CT 
scans.  The veteran also argued in January 2003 that the 
examiner did not review the claims folder or the evidence in 
it.  The Board accepts the examiner's assertion that he did 
review the records because he reported that he did and also 
because he supplied pertinent information for these records 
in his report.  The veteran's request for an examination to 
determine whether the etiology of his chronic sinus 
complaints is rhinitis instead of sinusitis is denied.  
Rhinitis has never been diagnosed, and it has not been the 
subject of adjudication; an inquiry into this for the purpose 
of the current claim would be in the nature of a prohibited 
fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

The veteran also requests a VA examination to determine 
whether his right knee disability was aggravated in service.  
However, an examination is not necessary because the evidence 
of record indicates that it was not.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for ear infections and 
sinusitis is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to a higher initial evaluation for low back pain 
with degenerative disc disease L4-5 and L5-S1 is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


